M.D. Appeal Dkt.
                                                                         68 MAP 2018

                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 315 MAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 MICHAEL A. MOCK,                             :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:

             Did the Superior Court erroneously interpret 75 Pa.C.S. §
             3806 as providing that an offender who commits a prior driving
             under the influence (“DUI”) offense more than ten years
             before his commission of a present DUI offense, but is
             convicted of the prior DUI offense within ten years of his
             commission of his present DUI offense, has a “prior offense”
             for purposes of the grading of, and/or sentencing on, the
             present DUI offense?